Name: 95/61/EC: Commission Decision of 6 March 1995 on a special financial contribution from the Community for the eradication of swine vesicular disease in Belgium (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural activity;  means of agricultural production;  Europe;  health;  agricultural policy
 Date Published: 1995-03-11

 Avis juridique important|31995D006195/61/EC: Commission Decision of 6 March 1995 on a special financial contribution from the Community for the eradication of swine vesicular disease in Belgium (Only the French and Dutch texts are authentic) Official Journal L 055 , 11/03/1995 P. 0044 - 0044COMMISSION DECISION of 6 March 1995 on a special financial contribution from the Community for the eradication of swine vesicular disease in Belgium (Only the French and Dutch texts are authentic) (95/61/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Commission Decision 94/370/EEC (2), and in particular Article 3 thereof, Whereas outbreaks of swine vesicular disease occurred in Belgium in 1992 and 1993; whereas the appearance of this disease is a serious danger to the Community's pig population and, in order to eradicate the disease as rapidly as possible, the Community has the possibility of making good the losses caused; Whereas, as soon as the presence of swine vesicular disease was officially confirmed, the Belgian authorities took appropriate measures which included the measures listed in Article 3 (2) of Decision 90/424/EEC; whereas these measures were notified by the Belgian authorities; Whereas the conditions for Community assistance have been met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 For outbreaks of swine vesicular disease which occurred in 1992 and 1993 Belgium may obtain Community financial assistance. The contribution by the Community shall be: - 50 % of the costs incurred by Belgium in compensating owners for the slaughter and destruction, as appropriate, of pigs and pig products, - 50 % of the costs incurred by Belgium for the cleaning, disinsectization and disinfection of holdings and equipment, - 50 % of the costs incurred by Belgium in compensating owners for the destruction of contaminated feedingstuffs and contaminated equipment. Article 2 1. The Community financial contribution shall be granted after supporting documents have been submitted. 2. Belgium must submit the documents referred to in paragraph 1 not later than six months after the notification of this Decision. Article 3 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 6 March 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 168, 2. 7. 1994, p. 31.